FILED
ASHEVILLE, ie
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA — SEP 18 2ay9
ASHEVILLE DIVISION US, OLSTEEE
WESTERN DIStiese OF Nc
DOCKET NO. 1:19-CR-00097

UNITED STATES OF AMERICA )
) CONSENT ORDER AND

v. ) JUDGMENT OF FORFEITURE
)

TORREY LANE HODSDEN )

WHEREAS, the defendant, TORREY LANE HODSDEN, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. § 853, 18 U.S.C. § 924(d), and/or 28 U.S.C. § 2461{c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P, 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;

 
Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R. »

Civ, P. 45.

Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4){A), the defendant consents that this order

shall be final as to defendant upon filing.

SO AGREED:

COR me

ThpnAAMie pn MOET
JONATHAN D. LETZRING

Assistant United States Attorney

LANE HODSDEN
Defeat

Pwr, Tan etre oe
MARY EBLEN COLEMAN
Attorney for Defendant

fhe,
Signed: September (3, 2019

 

    

United States f lapis ‘rate Judge
Western District of North Carolina

 
